Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 09/03/2021 in which the claims 1-15 are allowed.
Allowable Subject Matter
3. 	The following is an examiner’s statement of reasons for allowance: An imaging device comprising an output unit configured to switch between the wide-angle image and a non-wide-angle image based on the overlapping range changed by a movement of at least one of the first imaging unit and the second imaging unit in the predetermined direction and output the switched image.
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Lablans et al. US 2010/0097444 and Dong et al. WO2018076883 A1 (IDS provided 10/01/2020), hence claim 1-15 are allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425